Case 8:19-cv-00468-DOC-ADS Document 13 Filed 03/19/19 Page 1 of 1 Page ID #:56

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


  JANNA CHOI                                                         8:19−cv−00468−DOC−ADS
                                                   Plaintiff(s),

           v.
  KIMBERLY−CLARK WORLDWIDE, INC.
                                                                     NOTICE TO FILER OF DEFICIENCIES IN
                                                 Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




  PLEASE TAKE NOTICE:

  The following problem(s) have been found with your electronically filed document:

  Date Filed:         3/15/2019
  Document Number(s):                 9, 12
  Title of Document(s):              Notice of Appearance
  ERROR(S) WITH DOCUMENT:

  Incorrect event selected. Correct event to be used is: Notice of Appearance or Withdrawal of Counsel G123




  Other:

  Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
  document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
  notice unless and until the Court directs you to do so.


                                                  Clerk, U.S. District Court

  Dated: March 19, 2019                           By: /s/ Andrea Kannike Andrea_Kannike@cacd.uscourts.gov
                                                     Deputy Clerk

  cc: Assigned District Judge and/or Magistrate Judge

      Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



  G−112A(10/13) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
